Por los motivos consignados en la opinión emitida en el día de hoy en el caso No. 6895, Joaquín Vendrell, peticionario apelado, v. Corte Municipal de San Juan, Sección Primera, Hon. Manuel Gaetán Barbosa, Juez, demandado apelado, y Ernesto Fernando Schlüter, interventor apelante, (ante, pág. 161) se revoca la sentencia apelada que dictó la Corte de Distrito de San Juan con fecha 10 de enero *998de 1935 en el caso arriba titulado, y se devuelve el mismo a la Corte de Distrito de su origen para ulteriores procedimientos no inconsis-tentes con esta opinión.